Scott, J. (dissenting) :
The plaintiff makes out a strong cas % prima facie in favor of his contention that the pretended sale of the attached property to the *686appellant Fluegelman was void and merely a device to- prevent the. collection by plaintiff of any judgment which he may obtain against A. L. Clarke1 & Company. The case thus made is in no wise controverted, and even Fluegelman does not swear to his ownership pf the property. We may, therefore,, assume, for the purposes of this appeal, that plaintiff has a just claim against Clarke & Company; that he has a valid attachment against property formerly belonging to Clarke & Company, but now claimed by Fluegelman under a pretended1^ sale, which is prima facie void and fraudulent as to plaintiff.
In the present action the plaintiff asks that Fluegelman be restrained'from removing, selling, pledging or in anywise disposing of the property which has been attached, and that the sheriff be restrained from parting with the property or surrendering the same to Fluegelman until final judgment in .the action against A. L. Clarke & Company, in which the attachment was issued. In other words, ■the plaintiff invokes the equitable powers of' the court to hold the attached property in. its present situs until he can put hiniseif in a position to attack the pretended sale to Fluegelman, and the order appealed from goes no further than to hold the property pendente lite, without undertaking to pass upon the disputed. question of title. The question, therefore, is whether an equitable action analogous to a creditor’s suit will be allowed in aid of the lien created by an attachment.before" the recovery of judgment. The rule in this State is, as I read the authorities, that to the'extent of the relief afforded by the order appealed from such an action will lie. A very similar order was upheld in Bates v. Plonsky (28 Hun. 112), in an opinion written by Daniels, j., who subsequently, in Bowe v. Arnold (31 id. 256), justified and explained Bates v. Plonsky by pointing out that the effect of the order then affirmed was simply to restrain the distribution of the attached property until the validity and priority of conflicting claims thereon could be properly determined. In People ex rel. Cauffman v. Van Buren (136 N. Y. 252) it was distinctly held that a plaintiff who had attached personal property fraudulently transferred ivas entitled to have his attachment lien preserved until he could reduce liis claim to judgment and issue final process for its collection and thus put himself in a position to attack the fraudulent transfer, for, as the court remarked : *687“ It must be apparent that unless such a right exists- the remedy by attachment will be lost in many cases.” ^ There are other author-* ities to the same effect. Bowe v. Arnold (supra) and Whitney v. Davis (148 N. Y. 256) do not hold to the contrary. They go no further than to hold that an attaching creditor, before the recovery of judgment, may not maintain an action to set aside a fraudulent conveyance. It may well be.thát under these authorities the plaintiff may not in this action- obtain a decree setting aside tlie fraudulent sale to Clarke & Company, and, therefore, may not obtain all the relief for which he asks. But a suitor in a court of equity is not to be turned away because he asks more than he is entitled to, if he shows himself entitled to any relief at all. Under the adjudicated cases and upon ' the uncontradicted facts the plaintiff is entitled to maintain this action to prevent the removal of the attached property until he can prosecute to judgment his claim against A. L. Clarke & Company, and thus place himself in a position to effectively and legally attack the pretended sale to Fluegelman; and the order appealed from goes no further than this. Thai the property happens for the moment to be held by Charles & Company under a claim and lien for advances is an unimportant circumstance. Ho one apparently disputes their claim, and the property is worth a good-deal in excess thereof. Fhiegelman could relieve it of'the lien at any moment by paying the claim, and - doubtless would do so without hesitation if he could thereby gain possession of the property.' I am of the opinion that, to .theextent indicated, the court has clearly jurisdiction to entertain this action and to issue an injunction pendente lite, and that upon the facts shown such jurisdiction- was properly exercised. The order appealed from should, therefore, be affirmed, with ten dollars costs and disbursements.
Houghton, J,, concurred.
Order reversed, with ten dollars costs and disbursements, and injunction vacated, with ten dollars costs.